       Case 1:18-cv-01720-APM Document 11 Filed 01/28/19 Page 1 of 4



                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

PUBLIC EMPLOYEES FOR            )
  ENVIRONMENTAL RESPONSIBILITY, )
                                )
          Plaintiff,            )
                                )
     v.                         ) Civil Action No. 18-1720 APM
                                )
U.S. CHEMICAL SAFETY AND HAZARD )
  INVESTIGATION BOARD,          )
                                )
          Defendant.            )
                                )

             STIPULATION OF SETTLEMENT AND DISMISSAL

      Plaintiff, Public Employees for Environmental Responsibility

(“Plaintiff”) and Defendant, the U.S. Chemical Safety and Hazard

Investigation Board (“Defendant”) (collectively, “the Parties”),

by   and   through   their   respective   undersigned   counsel,       hereby

stipulate and agree as follows:

      1.    The Parties do hereby agree to settle and compromise the

above-entitled action under the terms and conditions set forth

herein.

      2.    Defendant shall pay Plaintiff a lump sum of Two Thousand,

One Hundred and Four dollars ($2,104.00) in attorneys’ fees and

costs in this matter in complete satisfaction of any and all claims

of attorneys’ fees, expenses, costs, interest, and any other sums

related to this litigation.

      3.    Payment of the attorney's fees and costs will be made by

a check in the amount set forth in paragraph two and made payable
      Case 1:18-cv-01720-APM Document 11 Filed 01/28/19 Page 2 of 4



to Public Employees for Environmental Responsibility (PEER).          Upon

filing this Stipulation of Settlement and Dismissal, the Parties

will promptly cause the documentation necessary to effectuate this

payment to be completed and transmitted.

     4.   This   Stipulation    of   Settlement   and   Dismissal     shall

represent full and complete satisfaction of all claims arising

from the allegations set forth in the Complaint filed in this

action, including full and complete satisfaction of all claims for

costs, attorneys’ fees, search, review, or processing fees that

have been, or could be, made in connection with the administrative

Freedom of Information Act process, the District Court litigation

process, and any other proceedings involving the claims raised in

this action.

     5.   This Stipulation of Settlement and Dismissal shall not

constitute an admission of liability or fault on the part of the

Defendant or the United States or their agents, servants, or

employees, and is entered into by both parties for the sole purpose

of compromising disputed claims and avoiding the expenses and risks

of further litigation.

     6.   This Stipulation of Settlement and Dismissal shall be

binding upon and inure to the benefit of the Parties hereto and

their respective successors and assigns.

     7.   The parties agree that this Stipulation of Settlement

and Dismissal will not be used as evidence or otherwise in any

                                     2
      Case 1:18-cv-01720-APM Document 11 Filed 01/28/19 Page 3 of 4



pending or future civil or administrative action against Defendant

or the United States, or any agency or instrumentality of the

United States.

     8.    Execution and filing of this Stipulation of Settlement

and Dismissal by counsel for Plaintiff and by counsel for Defendant

shall constitute a dismissal of this action with prejudice pursuant

to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

     9.    This Stipulation of Settlement and Dismissal may be

executed in counterparts as if executed by both parties on the

same document.

     10.   This Court may retain jurisdiction for the sole purpose

of enforcing this Stipulation.

     Counsel for Defendant is authorized to file this

stipulation on behalf of Plaintiff.

                              *    *     *




                                   3
     Case 1:18-cv-01720-APM Document 11 Filed 01/28/19 Page 4 of 4



     Respectfully submitted this 28th day of January 2019,

PUBLIC EMPLOYEES FOR                  JESSIE K. LIU,
  ENVIRONMENTAL RESPONSIBILITY          D.C. Bar #472845
                                      United States Attorney
By:   /s/ Paula Dinerstein
Paula Dinerstein,                     DANIEL F. VAN HORN,
  D.C. Bar #333971                      D.C. Bar #924092
Public Employees for                  Chief, Civil Division
  Environmental Responsibility
962 Wayne Avenue, Suite 610           By: /s/ Mark Nebeker
Silver Spring, MD 20910               W. MARK NEBEKER,
Telephone: 202 265 7337                 D.C. Bar #396739
pdinerstein@peer.org                  Assistant United States
                                        Attorney
Counsel for Plaintiff
                                      555 4th Street, N.W.
                                      Washington, DC 20530
                                      Telephone: 202 252 2536
                                      mark.nebeker@usdoj.gov
                                      Counsel for Defendant


     SO ORDERED on this ____ day of __________, 2019.


                               _________________________________
                                 UNITED STATES DISTRICT JUDGE




                                  4
